DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 01/22/2021.

Summary
Claims 1-2, 7, 13, and 21 are amended.
Claims 3-5, 9-11, and 16-19 are previously presented.
Claims 22-23 are added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Blizzard on 02/09/2021.
The application has been amended as follows:
Claim 18 has been canceled; see PTO-413 for a description on the potential rejection under 35 USC 112(d) for the claimed subject matter of claim 18.


Allowable Subject Matter
Claims 1-5, 7, 9-11, 13, 16-17, 19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
Warner (US 4,792,031) teaches an apparatus including a funnel with internal ribs (see Fug 1, #35) for feeding products to a container or package. However, the internal ribs do not extend from the rim to the collar, and extend angularly around the internal surface of the funnel.
Barber (US 2010/0101682 A1) teaches an apparatus including a funnel with internal ribs (see Fig 2, #201) for directing products. However, the internal ribs do not extend from the rim to the collar, and extend angularly around the internal surface of the funnel.
Hiett (US 2,250,910) teaches an oil drainage funnel including internal ribs (see Figs 1 and 2, #8) for directing oil. However, the internal ribs do not extend from the rim to the collar.
Taylor (US 6,903,279 B2) teaches an apparatus for feeding products down through a chute with internal ribs (see Fig 1, #27) for directing products downward. However, the internal ribs are not discrete members, and are part of an internal “liner.” Further, the chutes are parabolic in shape.
Takeichi (US 10,801,880 B2) teaches an apparatus for feeding products down through a chute (see Fig 2) for directing products downward. However, the chutes include sides that could be interpreted as “internal ribs” are not discrete members.
Mikami (US 4,444,283) teaches an apparatus for feeding products down through a chute (see Fig 4, #6) for directing products downward. However, there are only chute-members that do not appear to be “internal ribs.”
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731